Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the RCE amendments filed on 10/27/2021. 
Claims 1, 3-4, 6, 8-9, 11, 14, 16 and 19 have been amended. 
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. “US 2018/0264347 A1” (Tran) in view of Fallah et al. “US 2018/0343126 A1” (Fallah) in further view of Sims et al. “US 2021/0004924 A1” (Sims).
Regarding Claim 1:  A method of asset verification implemented by a computing device, the asset verification utilizing unique identifying information of the asset, the method comprising:
collecting asset information from a user (at least see Tran Fig. 13E; [0128]);
collecting asset information about the computing device (at least see Tran Fig. 13E; [0128]); and
storing the asset information in a distributed storage system (at least see Tran [0180]-[0182]).
Tran disclose the claimed invention but fails to explicitly disclose generating a unique (at least see Fallah Abstract; Figs. 1, 5-7; [0020], [0046] and [0059]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Fallah’s teachings in Tran’s Smart Device enabled, for the advantage of providing intelligence for distributing the blockchain for more secure and accessible transaction. 
Tran disclose the claimed invention but fails to explicitly disclose about physical asset and collecting asset information about asset information collection.  However Sims disclose these (at least see Sims Abstract; Figs. 4; [0027]-[0031]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Fallah’s teachings in Tran’s Smart Device enabled, for the advantage of providing intelligence for distributing the blockchain for more secure and accessible transaction. 
Regarding Claim 2:  The method of claim 1, wherein in the computing device is a trusted device in an asset verification system (at least see Tran Fig. 13E; [0128]).
Regarding Claim 3:  The method of claim 1, wherein asset information from the user about the physical asset includes, product stock keeping unit, serial number, or asset description, physical characteristcis (at least see Tran [0293]).
Regarding Claim 4:  The method of claim 1, wherein the asset information about the computer device includes a computing device identifier and wherein asset information about the asset information collection includes time, date, temperature, or imaging information (at least see Tran [0326])
Regarding Claim 5:   The method of claim 1, wherein the asset information is added to a merkle trie tree in the blockchain (at least see Tran [0389]-[0390]).
Regarding Claims 6-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-5.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627